-   >i

          Case 1:19-cr-00059-LO Document 161 Filed 11/10/20 Page 1 of 4 PageID# 1013




                               IN THE UNITED STATES DISTRICT COURT FOR THE


                                       EASTERN DISTRICT OF VIRGINIA


                                                Alexandria Division
                                                                                               m


         UNITED STATES OF AMERICA                                UNDER SEAL


                          V.                                     Criminal No. 1:19-cr-59


         DANIEL E. HALE



                          Defendant.


                                          PRAECIPE FOR SUBPOENA


                It is respectfully requested that the Clerk of said Court issue subpoenas as indicated

         below for appearance before said Court at Alexandria, Virginia in United States District Court at

         10:00 o'clock a.m., on the 7th day of December 2020, then and there to testify on behalf of the

         United States:


         10 Blank Subpoenas(20 Sets)

                This 10th day of November 2020.

                                                              Respectfully submitted,

                                                              0. Zachary Terwilliger
                                                              United States Attomey


                                                      By:
                                                              Gordon D. Kromberg
                                                              Assistant United States Attomey
Case 1:19-cr-00059-LO Document 161 Filed 11/10/20 Page 2 of 4 PageID# 1014


                                         B V




                            202!) NOV 10 P 3: 01
                         CLERK !.is DISTRiC f cnilRT
                           '■   -■ ' ^   vi;




                                                          •   - ■   *■■■' "■   "V'   I-'




                                                                               V ^ L :K i.
                                                                                  ■'       "7^
            Case 1:19-cr-00059-LO Document 161 Filed 11/10/20 Page 3 of 4 PageID# 1015
AO 89 (Rev. 08/09)Subpoena to Testify at a Hearing or Trial in a Criminal Case


                                       United States District Court
                                                                          for the

                                                         Eastern District of Virginia
                   United States of America
                                  V.

                                                                                    Case No.1:19CR59
                          Daniel E. Hale
                             Defendant


                     SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE


To:




       YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown
below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.
Place of Appearance: United States District Court                                   Courtroom No.: ^ qqq
                            401 Courthouse Square
                            Alexandria, VA 22314                                    Date and Time: December 7, 2020; 10:00 a.m.

          You must also bring with you the following documents, electronically stored information, or objects(blank ifnot
applicable)'.




          (SEAL)


Date:           11/10/2020
                                                                                    CLERK OF COURT



                                                                                              Signature ofClerk or Deputy Clerk



The name, address, e-mail, and telephone number ofthe attorney representing (name ofparty)                       United States of America
                                                     ,who requests this subpoena, are:
          AUSA Gordon D. Kromberg
          Justin W. Williams Building
          United States Attorney's Office
          2100 Jamieson Avenue
          Alexandria, VA 22314
         (703)299-3700
           Case 1:19-cr-00059-LO Document 161 Filed 11/10/20 Page 4 of 4 PageID# 1016
AO 89 (Rev. 08/09)Subpoena to Testify at a Hearing or Trial in a Criminal Case(Page 2)

Case No. 1:19CR59


                                                              PROOF OF SERVICE


          This subpoena for (name ofindividual and title, ifany)
was received by me on (date)


          □ I served the subpoena by delivering a copy to the named person as follows:


                                                                                   on (date)   .                                ; or


          □ I returned the subpoena unexecuted because:



          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day's attendance, and the mileage allowed by law, in the amount of
          $                                      .

My fees are $                                    for travel and $                              for services, for a total of $          o.OO



          I declare under penalty of perjury that this information is true.


Date:
                                                                                                     Server's signature



                                                                                                   Printed name and title




                                                                                                     Server's address


Additional information regarding attempted service, etc:
